ACCEPTED
                                                                              05-15-01512-cv
                                                                  FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                       12/14/2015 9:54:19 AM
                                                                                  LISA MATZ
                                                                                      CLERK

                     Case Number 05-15-01512-CV

            IN THE FIFTH DISTRICT COURT OF APPEALS FILED IN
                                                   5th COURT OF APPEALS
                            at Dallas                   DALLAS, TEXAS
__________________________________________________________________
                                                   12/14/2015 9:54:19 AM
                                                           LISA MATZ
                                                             Clerk
                           JUSTINE INGELS
                              Appellant,

                                  v.

                        DIANE R. EARNEST
                             Appellee.
__________________________________________________________________

     From Cause No. CC-13-05584 in the County Court at Law No. 1
                         Of Dallas County
__________________________________________________________________

        NOTICE OF APPEARANCE AND DESIGNATION OF
                         LEAD COUNSEL
__________________________________________________________________

                                 WALTERS, BALIDO & CRAIN, L.L.P.

                                                         Gregory R. Ave
                                                  State Bar No. 01448900
                                        10440 North Central Expressway
                                         Meadow Park Tower, Suite 1500
                                                     Dallas, Texas 75231
                                       Telephone Number (214) 347-8310
                                        Facsimile Number (214) 347-8311
                                             Greg.ave@wbclawfirm.com


                                           ATTORNEY FOR APPELLEE
December 14, 2015                               DIANE R. EARNEST
TO THE HONORABLE DALLAS COURT OF APPEALS:

     COMES NOW, Gregory R. Ave, a partner in the law firm of Walters,

Balido & Crain, L.L.P., pursuant to Texas Rules of Appellate Procedure

6.1(c), and files this Notice of Appearance and Designation of Lead Counsel

for Appellee Diane R. Earnest (“Appellee”).      Accordingly, counsel for

Appellee requests the Court take notice and that all correspondence,

notices, briefs, pleadings, motions, orders, opinions, judgments, and other

communications be directed to the undersigned. Pursuant to Texas Rule of

Appellate Procedure 6.1(c), the following information is being provided

regarding lead counsel:

Gregory R. Ave
Texas State Bar No. 01448900
Walters, Balido & Crain, L.L.P.
Meadow Park Tower, Suite 1500
10440 North Central Expressway
Dallas, Texas 75231
Telephone Number: (214) 347-8310
Facsimile Number: (214) 347-8311
greg.ave@wbclawfirm.com.




                                     1
                            Respectfully submitted,

                            WALTERS, BALIDO & CRAIN, L.L.P.

                            By:    /s/ Gregory R. Ave
                                  Gregory R. Ave
                                  Texas State Bar No. 01448900
                                  greg.ave@wbclawfirm.com
                                  10440 North Central Expressway
                                  Meadow Park Tower, Suite 1500
                                  Dallas, Texas 75231
                                  (2l4) 347-8310
                                  (2l4) 347-8311 (facsimile)

                            ATTORNEY FOR APPELLEE


                      CERTIFICATE OF SERVICE

      On December 14, 2015, a true and correct copy of the foregoing was
sent to all opposing counsel of record as follows:

Ted B. Lyon, Esquire                        Via E-serve
Richard Mann, Esquire
Ted B. Lyon & Associates, P.C.
Town East Tower, Suite 525
18601 LBJ Freeway
Mesquite, Texas 75150

ATTORNEY FOR APPELLANT
JUSTINE INGELS

                                        /s/ Gregory R. Ave
                                        Gregory R. Ave




                                    2